Orr Eehearing.
MosgaN, J.
Duperier settled bis account as tutor with his ward, Eatier. The parties were competent to settle at the time of the adjustment. Duperier was indebted to his ward. In part payment of this indebtedness he assumed to pay a note drawn by his ward, to secure which Duperier was surety. Duperier and Eatier were sued on this note. Pending tne suit, Eatier sold whatever cl,aim he might have against Du-perier to the plaintiff. Judgment was rendered in favor of Duperier and Eatier on the note sued on. Eastin, as the transferee of Eatier, sues Duperier for the amount of this note.
• The settlement between Duperier and Eatier was a final settlement of their accounts. These settled, Eatier had no claim against him. Eatier had no rights against him growing out of their relation of tutor and ward. When, therefore, Eatier sold to Eastin his rights against Dupe-rier, he sold him nothing. The settlement between Eatier and Duperier was unconditional and ‘final. Because he was not condemned to pay the note which he agreed to pay is no reason why Eatier could claim payment of the sum which it represented, any more than if the holder of the note had given it to him, or if the payment thereof had been barred by prescription. The contract was conclusive between Eatier and Duperier. It is conclusive against those who represent either of them. Eatier certainly could not sue. Neither, therefore, can Eastin.
It is therefore ordered, adjudged, and decreed that the former judgment rendered by us be set aside. And it is now ordered, adjudged,' and decreed that the judgment of the district court be avoided, annulled, and reversed, and that there be judgment in favor of the defendant;with costs in both courts.